                 Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 1 of 15



     James C. Shah
 1   Shepherd, Finkelman, Miller & Shah, LLP
 2   201 Filbert Street, Ste. 201
     San Francisco, CA 94133
 3   Telephone: (415) 429-5272
     Facsimile: (866) 300-7367
 4   Email: jshah@sfmslaw.com
 5
     [Additional Counsel listed on signature page]
 6
     Attorneys for Plaintiff and the Class
 7
 8
                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
10
     YVETTE DeANDA, individually and on behalf )            Case No.: 3:19-cv-8305
11
     of a Class of similarly situated individuals, )
12                                                 )        COMPLAINT FOR:
                     Plaintiff,                    )        VIOLATIONS OF THE CLRA
13                                                 )        VIOLATIONS OF THE UCL
             vs.                                   )        VIOLATIONS OF THE FAL
14
                                                   )
15   DOORDASH, INC.,                               )
                                                   )
16                   Defendant.                    )
                                                   )
17
18
            Plaintiff, Yvette DeAnda (“Plaintiff”), on behalf of herself and a class of other similarly
19   situated consumers (defined below), brings this action against Defendant, DoorDash, Inc.
20   (“DoorDash” or “Defendant”).
21                                        NATURE OF THE ACTION

22          1.       DoorDash provides food delivery services through its website, www.doordash.com,
     and mobile phone application, or “app,” in over 4,000 cities throughout the United States. DoorDash
23
     fulfills its orders using delivery drivers, who DoorDash characterizes as independent contractors,
24
     known as “Dashers.” Upon information and belief, there are tens of thousands of Dashers fulfilling
25
     orders placed through DoorDash.
26
            2.       Plaintiff brings this action on behalf of herself and a class of similarly situated
27   individuals who were subjected to DoorDash’s unlawful and fraudulent practices of misrepresenting
28   to customers the nature of the tipping options presented to consumers in connection with its delivery
                  Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 2 of 15



     services. Specifically, DoorDash’s platform includes an option to add a tip for Dashers. However,
 1
     until September 2019, these tips were not remitted to the Dashers, and were instead pocketed by
 2
     DoorDash and used to cover base pay for deliveries. DoorDash’s conduct is equally applicable to the
 3
     Class and constitutes an unfair, unlawful, and fraudulent business practice in violation of the Unfair
 4   Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; an unfair method of
 5   competition and unfair or deceptive practice in violation of the California Consumers Legal
 6   Remedies Act (“CLRA”), Cal. Civ. Code § 1750, et seq.; and false advertising in violation of the
 7   California False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq.

 8                                                 THE PARTIES
             3.       Plaintiff is a consumer in San Diego, California who has suffered injury in fact and
 9
     has otherwise been damaged as a result of DoorDash’s wrongful conduct. Plaintiff’s CLRA
10
     declaration is attached hereto as “Exhibit A.”
11
             4.       Defendant is a Delaware corporation with its headquarters and principal place of
12   business located at 901 Market Street, Suite 600, San Francisco, California.
13                                        JURISDICTION AND VENUE
14           5.       This Court has subject matter jurisdiction over this action pursuant to the Class Action
15   Fairness Act, since members of the class are citizens of states different from states in which

16   Defendant is a citizen and because the amount in controversy exceeds $5,000,000, exclusive of
     interest and costs. See 28 U.S.C. § 1332(d).
17
             6.       This Court has personal jurisdiction over Defendant because DoorDash owns,
18
     operates, and/or controls business operations in this judicial district, because its principal place of
19
     business is located within this judicial district, and because it does business throughout this judicial
20
     district.
21           7.       Venue properly lies in this district because a substantial part of the acts giving rise to
22   Plaintiff’s claims occurred in this district, and because Defendant is headquartered in this district and
23   has conducted substantial business in this judicial district.

24           8.       The deceptive practices alleged in this Complaint were conceived, reviewed,

25   approved, and otherwise controlled from Defendant’s headquarters in San Francisco, California.
                                           FACTUAL BACKGROUND
26
             9.       DoorDash allows consumers to order and pay for food delivery service from
27
28

                                                           2
                Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 3 of 15



     participating restaurants electronically through its website, www.doordash.com, and from its mobile
 1
     app. Payment for delivery service and any tips added by consumers through the app or website are
 2
     made from consumers’ credit card accounts after the consumer has entered their card information on
 3
     the website or app.
 4          10.     Pursuant to the terms of the agreement between DoorDash and its Dashers, Dashers
 5   are to receive a “minimum guaranteed payment” from DoorDash for each delivery the Dasher
 6   completes.
 7          11.     On its website and app, DoorDash offers consumers the option to include a gratuity for

 8   Dashers.
            12.     Prior to a recent policy change implemented by DoorDash, when a consumer opted to
 9
     leave a tip for a Dasher, however, DoorDash did not remit the full amount of this money to the
10
     Dasher in addition to the minimum guaranteed payment. Instead, DoorDash used that money to
11
     offset its monetary obligations to the Dasher such that the gratuity that a consumer intended to go
12   directly to the Dasher instead inured to the benefit of DoorDash.
13          13.     For example, if a Dasher made a delivery that had a guaranteed minimum payment of
14   $3.00 and the consumer opted not to give the Dasher a gratuity, the Dasher received $3.00, all of
15   which came from DoorDash. In the same situation, if a consumer opted to tip the Dasher $1.00, with

16   the intention of giving that additional money to the Dasher for the services he or she provided, the
     Dasher still received $3.00 (rather than the $3.00 plus the $1.00 tip) and DoorDash used the tip to
17
     reduce its financial obligation to the Dasher from $3.00 to $2.00.
18
            14.     DoorDash’s representation that the optional payment was a “tip” added to the cost of
19
     the order and delivery was false, misleading, and likely to deceive members of the public. The term
20
     “tip” suggests an amount paid to the Dasher for service that is distinct from the cost of the order and
21   delivery fee. Otherwise, there is no reason to distinguish between the delivery fee and the tip, a
22   distinction that DoorDash explicitly made. By retaining consumer tips and using them to pay
23   Dashers the minimum guaranteed amount, DoorDash misrepresented (a) the nature of its services, (b)

24   how it handled consumers’ money, and (c) charged an undisclosed fee.

25
26
27
28

                                                        3
              Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 4 of 15



            15.     DoorDash’s practices have recently been reported on by, inter alia, the New York
 1
     Times1 and the Washington Post.2 In a July 21, 2019 article, New York Times reporter Andy
 2
     Newman (“Newman”) recounted his experience as a Dasher for DoorDash. He reported that
 3
     DoorDash offers Dashers a guaranteed minimum payment for each job. For Newman’s first delivery,
 4   the guaranteed minimum payment was $6.85. The customer to whom he made the delivery left a
 5   $3.00 tip via the DoorDash app, but Newman still only received $6.85 as DoorDash used the tip
 6   intended for him to offset its guaranteed minimum payment to Mr. Newman.
 7          16.     The Washington Post article, published on July 24, 2019, discussed DoorDash’s stated

 8   intention to revise its tipping policy. The article quoted July 23, 2019 tweets from DoorDash CEO,
     Tony Xu (“Xu”), which expressed DoorDash’s intention to change its payment model to “ensure that
 9
     Dashers’ earnings will increase by the exact amount a customer tips on every order.” The
10
     Washington Post article also quoted Rachel Lauter, executive director of the labor organization
11
     Working Washington, who said that DoorDash “has been swiping customer tips since they first
12   deployed their deceptive pay model in 2017,” and that the company needs to explain how it will
13   ensure those two years of tips are “accounted for and redistributed to the workers who should have
14   received them in the first place,” as the customer intended.
15          17.     Despite Xu’s July 23, 2019 promise that specific details regarding DoorDash’s policy

16   changes would be revealed “in the coming days,” there was no further word on the matter until an
     August 22, 2019 blog post by Xu, entitled “Working to Strike a Better Balance.”3
17
            18.     In the blog post, Xu stated that he was sharing more details about “changes [DoorDash
18
     is] making to how earning and tipping will work on DoorDash.” Xu indicated that the
19
     “improvements” would be rolled out in September 2019. Under the new model, Xu promised that,
20
     unlike in the then-current model, “[e]very dollar customers tip will be an extra dollar in their
21   Dasher’s pocket.” Xu further wrote that DoorDash would be guided by several key principles,
22   including the principle that “[e]very customer should feel like their tip matters.” Xu further stated
23
24   1
       See My Frantic Life as a Cab-Dodging, Tip Chasing Food App Deliveryman, N.Y. TIMES (July 21,
     2019), available at https://www.nytimes.com/2019/07/21/nyregion/doordash-ubereats-food-app-
25   delivery-bike.html.
     2
26     See DoorDash to change its controversial tipping policy after outcry, WASH. POST (July 24, 2019),
     available at https://www.washingtonpost.com/business/2019/07/24/doordash-change-its-
27   controversial-tipping-policy-after-outcry.
     3
       Tony Xu, Working to Strike a Better Balance, DOORDASH (Aug. 22, 2019), available at
28   https://blog.doordash.com/working-to-strike-a-better-balance-e1f66c76fca1.

                                                         4
               Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 5 of 15



     that “[u]nder our old model, DoorDash would boost pay if a customer left little or no tip. Although
 1
     boost pay was intended to help Dashers, we recognize that it also had the unintended effect of making
 2
     some customers feel like their tips didn’t matter. Under our new model, every dollar a customer tips
 3
     will be an extra dollar in their Dasher’s pocket. If you leave a $3 tip on your order, your Dasher will
 4   earn an extra $3.”
 5           19.     Xu’s blog post is disingenuous and misleading. First, DoorDash did not boost pay to
 6   help Dashers when a customer chose not to tip them – the pay the Dashers received remained the
 7   same, regardless of the tip. Instead, when a customer left a tip, rather than paying that tip to the

 8   Dasher, as the customer intended, DoorDash used the tip to offset its financial obligation to the
     Dasher. Second, the problem was not that customers felt “like their tips didn’t matter.” Rather, the
 9
     problem was that DoorDash took the customers’ money, which customers intended to inure to the
10
     benefit of the Dasher and used it for its own benefit instead.
11
             20.     Although DoorDash claims to have changed its payment policy as of September 24,
12   2019 and now purportedly ensures that Dashers receive the entire amount of any customer-provided
13   tip, it has nonetheless indicated that it will not voluntarily pay Dashers back pay for the tips it
14   withheld from them for the last two years.4 In addition, DoorDash has not provided any signal that it
15   intends to compensate consumers who paid tips that DoorDash used to pay the minimum guaranteed

16   payment. As a result, DoorDash will retain the enormous amounts of funds, intended for Dashers,
     that it took from consumers and used for its own benefit.
17
             A.      DoorDash’s Representations About Dashers’ Payment
18
             21.     When consumers paid for their orders under the previous tipping policy, DoorDash
19
     provided no indication that Dashers would not receive the entirety of any selected tip. During the
20
     process of confirming a delivery order, consumers were provided the option of including a “Dasher
21   Tip,” and the DoorDash platform offered suggested tips in various amounts and also permitted
22   consumers to submit “custom” tips to Dashers in an amount chosen by the customer. DoorDash did
23   not provide any further information about its tipping policy as consumers confirmed and completed

24   their orders.

25
26
27   4
       See Megan Rose Dickey, Despite tipping policy changes, DoorDash says back pay is not “at issue
     here”, TECHCRUNCH (Sept. 13, 2019), available at https://techcrunch.com/2019/09/13/despite-
28   tipping-policy-changes-doordash-says-back-pay-is-not-at-issue-here/.

                                                          5
              Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 6 of 15



            22.     Instead of disclosing its policy, DoorDash included a small enclosed “i,” whether the
 1
     order was placed via its website or mobile app, which, if and only if it is clicked, directed a consumer
 2
     to a webpage entitled, “How Is Your Dasher Paid?”5 Prior to the policy change implemented on
 3
     September 24, 2019, this page failed to make clear to consumers that Dashers were not receiving the
 4   entirety of any selected tip amount.
 5          23.     Even if a consumer happened to click on the encircled “i,” the notice would not have
 6   clearly informed the consumer that in most cases, any selected tip amount simply offset DoorDash’s
 7   guaranteed minimum payments and failed to provide extra compensation to the Dasher, for whom the

 8   entire tip amount was intended.
            24.     DoorDash did address its payment model in a prior version of its FAQ webpage,
 9
     which was not immediately accessible at the point of purchase, but even its representations on the
10
     page were confusing and misleading. Among other things, through this FAQ page, DoorDash
11
     encouraged consumers to tip, but did not disclose that consumers’ tips would typically fail to increase
12   the Dashers’ pay for the vast majority of deliveries. For example, in answering a hypothetical
13   question, “Should I tip my Dasher?,” DoorDash offered the following response:
14          In general, we recommend you tip your Dasher and Dashers always receive 100%
            of tips.
15
16          Dashers are independent contractors who work hard to provide you with a great
            delivery experience. We encourage you to tip an amount that you believe is fair to
17          thank your Dasher. Standard tipping ranges are similar to those of the broader
            service industry. We provide a suggested tip amount, though you’re welcome to
18          adjust the percentage or specify the exact dollar amount you'd like to leave for your
19          Dasher.

20          Here’s how Dasher pay is calculated. Dashers are shown a guaranteed amount that
            they will earn when they are offered a delivery. In addition to 100% of the tip,
21          Dashers will always receive at least $1 from DoorDash. Where the sum of $1 plus
22          tip is less than the guaranteed amount, DoorDash will provide a pay boost to make
            sure the Dasher receives the guaranteed amount. Where that sum is more than the
23          guaranteed amount, the Dasher keeps the extra amount.

24   (emphasis added).
25
26
     5
27     See How Is Your Dasher Paid?, DOORDASH (accessed Nov. 27, 2019)
     https://help.doordash.com/consumers/s/article/How-do-Dasher-earningswork?
28   language=en_US.

                                                        6
                 Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 7 of 15



               25.    In addition to the fact that this information was not clearly relayed to consumers at the
 1
     point of purchase, DoorDash’s response to this FAQ was ambiguous, confusing, and misleading.
 2
     DoorDash encouraged consumers to tip and represented that Dashers always receive 100% of tips
 3
     with full knowledge that, in most instances, DoorDash would actually receive the entire benefit of
 4   any selected tip. A reasonable consumer would understand and expect, based on DoorDash’s
 5   representations, that tips would be provided directly to Dashers in addition to any payment made to
 6   them by DoorDash. Instead, consumers’ tips were utilized to reduce DoorDash’s labor costs.
 7             26.    If DoorDash clearly disclosed is Dasher payment model to consumers, they would

 8   have opted against adding a tip rather than help subsidize the payments DoorDash owed to its
     Dashers.
 9
                      B.      Plaintiff’s Experiences
10
               27.    On August 7, 2019, Plaintiff placed an order through the DoorDash app for food
11
     delivery from Pita Pit. The delivery address was 110 Plaza, 110 A St., San Diego, CA 92101. The
12   total cost for the food, including tax, was $24.74. Plaintiff was charged a “Service fee” of $2.30 and
13   added a “Dasher tip” in the amount of $2.00.
14             28.    Upon information and belief, based upon DoorDash’s policy in effect on August 7,
15   2019, part or all of the tip that Plaintiff intended to be paid to the Dasher was, instead, used by

16   DoorDash to subsidize part of the guaranteed minimum payment it owed to the Dasher for that
     delivery.6
17
               29.    On August 10, 2019, Plaintiff placed an order through the DoorDash app for food
18
     delivery from Pita Pit. The delivery address was 110 Plaza, 110 A St., San Diego, CA 92101. The
19
     total cost for the food, including tax, was $21.39. Plaintiff was charged a “Service fee” of $1.99, a
20
     “Delivery fee” of $1.99 and added a “Dasher tip” in the amount of $2.00.
21             30.    Upon information and belief, based upon DoorDash’s policy in effect on August 10,
22   2019, part or all of the tip that Plaintiff intended to be paid to the Dasher was, instead, used by
23   DoorDash to subsidize part of the guaranteed minimum payment it owed to the Dasher for that

24   delivery.7

25             31.    On August 16, 2019, Plaintiff placed an order through the DoorDash app for food
     delivery from Pita Pit. The delivery address was 110 Plaza, 110 A St., San Diego, CA 92101. The
26
27
     6
         A true and correct copy of the DoorDash receipt for the order is attached hereto as Exhibit “B.”
28   7
         A true and correct copy of the DoorDash receipt for the order is attached hereto as Exhibit “C.”

                                                          7
                 Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 8 of 15



     total cost for the food, including tax, was $18.71. Plaintiff was charged a “Service fee” of $1.74, a
 1
     “Delivery fee” of $1.99 and added a “Dasher tip” in the amount of $2.00.
 2
               32.    Upon information and belief, based upon DoorDash’s policy in effect on August 16,
 3
     2019, part or all of the tip that Plaintiff intended to be paid to the Dasher was, instead, used by
 4   DoorDash to subsidize part of the guaranteed minimum payment it owed to the Dasher for that
 5   delivery.8
 6             33.    On August 24, 2019, Plaintiff placed an order through the DoorDash app for food
 7   delivery from Karina’s Ceviches & More. The delivery address was 110 Plaza, 110 A St., San

 8   Diego, CA 92101. The total cost for the food, including tax, was $31.03. Plaintiff was charged a
     “Service fee” of $2.88, a “Delivery fee” of $1.99, and added a “Dasher tip” in the amount of $1.50.
 9
     Although the new Dasher payment policy change was announced via blog post on August 22, 2019,
10
     the policy did not take effect until September 24, 2019.
11
               34.    As a result, based upon DoorDash’s policy in effect on August 24, 2019, part or all of
12   the tip that Plaintiff intended to be paid to the Dasher was, instead, used by DoorDash to subsidize
13   part of the guaranteed minimum payment it owed to the Dasher for that delivery.9
14             35.    Plaintiff was thus misled and proximately caused to pay more for food delivery service
15   than she would have had she known that the tip would not go to the Dasher and would instead be

16   taken by DoorDash. But for the misrepresentations by DoorDash, Plaintiff would not have paid the
     selected tips which she paid via DoorDash’s platform.
17
                                       CLASS ACTION ALLEGATIONS
18
               36.    Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a),
19
     23(b)(1), 23(b)(2), and 23(b)(3) on behalf of herself and the following class (“Class”):
20
                      Class: All individuals in the United States who arranged for food delivery
21                    through DoorDash’s platform and paid any amount that was designated or
                      otherwise represented, in whole or in part, as a gratuity or tip prior to
22                    September 24, 2019.
23                    Specifically excluded from the Class are, Defendant, including its officers,
24                    directors and employees and members of their immediate family, and the
                      Judge to whom this case is assigned and his or her immediate family.
25
26
27
     8
         A true and correct copy of the DoorDash receipt for the order is attached hereto as Exhibit “D.”
28   9
         A true and correct copy of the DoorDash receipt for the order is attached hereto as Exhibit “E.”

                                                          8
               Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 9 of 15



            Plaintiff reserves the right to modify the Class definition as discovery and/or
 1
     further investigation so warrant.
 2
            37.     This action has been brought and may properly be maintained as a class action as
 3
     Plaintiff and the Class satisfy all requirements for maintaining this action as a class action.
 4   The number of members in the Class is so numerous as to render joinder impracticable. The exact
 5   number of Class members is unknown at this time but can be determined through Defendant’s
 6   records. Plaintiff believes there are thousands, if not tens of thousands, of Class members.
 7          38.     There are questions of law and fact common to the Class that predominate over any

 8   individual issues, including:
                    a.      Whether DoorDash represented on its app and website that the customer tips
 9
                            would be remitted to Dashers;
10
                    b.      Whether DoorDash failed to disclose to consumers that money the consumers
11
                            intended to be paid to Dashers as a gratuity was actually used to offset
12                          DoorDash’s financial obligations;
13                  c.      Whether DoorDash kept or otherwise failed to remit the full portion of the
14                          amount that was represented as a tip to Dashers;
15                  d.      Whether DoorDash’s conduct violated the CLRA;

16                  e.      Whether DoorDash’s conduct violated the UCL;
                    f.      Whether DoorDash’s conduct violated the FAL;
17
                    g.      Whether Plaintiff and members of the Class have suffered injury in fact or
18
                            otherwise been damaged as a result of DoorDash’s conduct;
19
                    h.      Whether Plaintiff and members of the Class and the public are entitled to
20
                            injunctive relief restraining DoorDash from reverting to its previous policies;
21                          and
22                  i.      Whether Plaintiff and members of the Class and the public are entitled to
23                          injunctive relief in the form of corrective advertising from DoorDash advising

24                          the general public of its previous policy regarding tipping and the changes in

25                          the policy.
            39.     Plaintiff’s claims are typical of the claims of the proposed Class, as all Class members
26
     were similarly affected by Defendant’s conduct described in this Complaint.
27
28

                                                          9
                 Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 10 of 15



             40.     Plaintiff will fairly and adequately represent and protect the interests of the proposed
 1
     Class. Plaintiff does not have any interests antagonistic to those of the Class. Plaintiff has retained
 2
     competent counsel experienced in the prosecution of this type of litigation.
 3
             41.     A class action is superior to all other available methods for the fair and efficient
 4   adjudication of this lawsuit, because the expense and burden of individual litigation would make it
 5   difficult or impossible for individual members of the Class to redress the wrongs done to them. The
 6   likelihood of individual Class members prosecuting their own separate claims is remote, and, even if
 7   every Class member could afford individual litigation, the court system would be unduly burdened by

 8   individual litigation of such cases. Individualized litigation would also present the potential for
     varying, inconsistent, or contradictory judgments and would magnify the delay and expense to all the
 9
     parties and to the court system because of multiple trials of the same factual and legal issues.
10
     Plaintiff knows of no difficulty to be encountered in the management of this action that would
11
     preclude its maintenance as a class action. Therefore, class certification is appropriate under Rule
12   23(b)(3).
13           42.     Class certification is also appropriate under Rule 23(b)(1) because the prosecution
14   of separate actions by individual members of the Class would create a risk of adjudications with
15   respect to individual Class members that would, as a practical matter, be dispositive of the

16   interests of the other members not parties to this adjudication and/or substantially impair their
     ability to protect these interests.
17
             43.     Class certification is also appropriate under Rule 23(b)(2) because Defendant has
18
     acted on grounds generally applicable to the Class, thereby making final injunctive relief or
19
     corresponding declaratory relief appropriate for the Class.
20
                                                      COUNT I
21                                          VIOLATION OF THE CLRA
                                           (Cal. Civ. Code §§ 1750, et seq.)
22
             44.     Plaintiff incorporates by reference the allegations of all foregoing paragraphs as if
23
     such had been set forth in full herein.
24
             45.     The CLRA prohibits unfair methods of competition and unfair or “deceptive acts or
25
     practices undertaken by any person in a transaction intended to result or which results in the sale or
26   lease of goods or services to any consumer.” Cal Civ. Code § 1770.
27           46.     Plaintiff is a “consumer” as defined by Cal. Civil Code §1761(d) and DoorDash’s food
28   delivery service is a “service” within the meaning of the CLRA.

                                                          10
              Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 11 of 15



            47.     Defendant engaged in unfair and deceptive acts in violation of the CLRA by
 1
     perpetrating the practices described above, and by knowingly and intentionally misleading consumers
 2
     to believe that the entirety of the tips they provided would exclusively benefit the Dashers, rather than
 3
     inure to the benefit of DoorDash, allowing it to subsidize Dashers’ payments. These acts and
 4   practices violate, at a minimum, the following sections of the CLRA:
 5          (a)(5) Representing that goods or services have sponsorships, characteristics, uses, benefits
 6                  or quantities which they do not have, or that a person has a sponsorship, approval,
 7                  status, affiliation or connection which he or she does not have;

 8          (a)(9) Advertising goods and services with the intent not to sell them as advertised;
            (a)(14) Representing that its transactions with consumers involved rights and obligations
 9
                    regarding the payment of a gratuity which, in fact, they did not have or involve; and
10
            (a)(16) Representing that the subject of a transaction has been supplied in accordance with a
11
                    previous representation when it was not.
12          48.     By engaging in the foregoing unfair or deceptive conduct, Defendant has actively
13   concealed and failed to disclose material facts about the true nature of charges made to consumers in
14   connection with its services.
15          49.     The representations and omissions set forth above are material facts that a

16   reasonable consumer would have considered important in deciding whether to purchase and pay for
     Defendant’s services.
17
            50.     Plaintiff and Class members justifiably acted or relied upon, to their detriment, the
18
     misrepresentations and omissions set forth above in using and paying for Defendant’s services.
19
     Defendant’s acts were intended to be deceptive and/or fraudulent.
20
            51.     As a direct and proximate cause of Defendant’s violations of the CLRA, Plaintiff
21   and Class members suffered an injury in fact and have suffered monetary harm in that they spent
22   money that they otherwise would have saved but for Defendant’s acts of unfair competition and
23   deceptive practices.

24          52.     Pursuant to Cal Civ. Code § 1782, Plaintiff served Defendant with a letter on October

25   31, 2019, notifying Defendant of its violations of the CLRA and seeking that Defendant (1)
     immediately return to consumers any and all gratuities paid through DoorDash’s platform (whether
26
     the orders were placed on DoorDash’s website or app) which were retained by DoorDash rather than
27
     provided to Dashers, and (2) cease and desist from the unlawful conduct described herein. Defendant
28

                                                        11
               Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 12 of 15



     failed to offer an appropriate remedy to cure the foregoing CLRA violations within thirty (30) days
 1
     after receipt of Plaintiff’s notice letter.
 2
             53.     As a result, Plaintiff seeks all available damages for the aforementioned violations of
 3
     the CLRA, including restitution for the money paid as tips on DoorDash’s platform that Plaintiff and
 4   members of the Class would not have paid but for Defendant’s misrepresentations and unfair and
 5   deceptive practices.
 6           54.     Additionally, Plaintiff seeks all available injunctive relief, including public injunctive
 7   relief ordering DoorDash to promulgate corrective advertising advising the Class and general public

 8   about the change in DoorDash’s payment policy (to the extent its payment policy has actually
     changed) and enjoining DoorDash from reverting to its previous, misleading policy.
 9
                                                     COUNT II
10                    VIOLATION OF THE UCL (UNFAIR BUSINESS PRACTICE)
                                    (Cal. Bus. & Prof. Code §§ 17200, et seq.)
11
             55.     Plaintiff incorporates by reference the allegations of all foregoing paragraphs as if
12   such had been set forth in full herein.
13           56.     The UCL prohibits unfair competition and unfair, unlawful or fraudulent business
14   practices.
15           57.     Plaintiff and Defendants are each “person(s)” within the meaning of California’s UCL

16   (Cal. Bus. & Prof. Code §§ 17200 et seq.).
             58.     Cal. Bus & Prof. Code § 17204 authorizes a private right of action on both an
17
     individual and a representative basis and confers standing to prosecute actions for relief not only on
18
     certain public enforcement officials, but on private individuals—i.e., “any person acting for the
19
     interests of itself, its members or the general public.”
20
             59.     Thus, a private plaintiff who has suffered a financial injury may sue to obtain relief for
21   others comprising the general public.
22           60.     Defendant has engaged in unfair competition and unfair, unlawful or fraudulent
23   business practices by perpetrating the conduct, statements, and omissions described above, and by

24   knowingly and intentionally misrepresenting tips as gratuities paid to Dashers, when the tips were

25   instead retained by Defendant and used to cover base pay for its Dashers.
             61.     These acts and practices have deceived Plaintiff and were likely to deceive the public.
26
27
28

                                                         12
              Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 13 of 15



            62.     The injuries suffered by Plaintiff and Class members are greatly outweighed by any
 1
     potential countervailing benefit to consumers or to competition, nor are the injuries sustained the
 2
     variety of which Plaintiff and Class members could have reasonably avoided.
 3
            63.     Plaintiff seeks restitutionary disgorgement of all monies and revenues generated as a
 4   result of such practices.
 5          64.     Additionally, Plaintiff seeks all available injunctive relief, including public injunctive
 6   relief requiring DoorDash to promulgate corrective advertising advising the Class and general public
 7   about the change in DoorDash’s payment policy (to the extent its payment policy has changed) and

 8   enjoin DoorDash from reverting to its previous, misleading policy.
                                              COUNT III
 9                         VIOLATION OF THE FAL (FALSE ADVERTISING)
10                                 (Cal. Bus. & Prof. Code § 17500)

11          65.     Plaintiff incorporates by reference the allegations of all foregoing paragraphs as if
12   such had been set forth in full herein.

13          66.     The California FAL prohibits advertising goods or services utilizing “any statement . .
     . which is untrue or misleading, and which is known, or which by the exercise of reasonable care
14
     should be known, to be untrue or misleading . . . .” Cal. Bus. & Prof. Code § 17500.
15
            67.     Defendant has engaged in false advertising by knowingly and intentionally
16
     misrepresenting tips and/or gratuities as sums paid in whole to Dashers, when, in actuality, DoorDash
17
     keeps the tips to cover the guaranteed base pay for Dashers.
18          68.     These acts and practices have deceived Plaintiff and were likely to deceive members
19   of the public. Undoubtedly, a reasonable consumer would understand payments represented as “tips”
20   to be gratuities paid directly and fully to Dashers.
21          69.     Defendant knew, or should have known, that its representations regarding tips on its

22   ordering platform were false and misleading.
            70.     Defendant’s acts and practices are unlawful because they violate Cal. Bus. & Prof.
23
     Code § 17500. Plaintiff seeks restitutionary disgorgement of all monies and revenues generated as a
24
     result of such practices pursuant to Cal. Bus. & Prof. Code § 17535
25
            71.     Additionally, Plaintiff seeks all available injunctive relief, including public injunctive
26   relief ordering DoorDash to promulgate corrective advertising advising the class and general public
27   about the change in DoorDash’s payment policy (to the extent its payment policy has actually
28   changed) and enjoining DoorDash from reverting to its previous, misleading policy.

                                                            13
              Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 14 of 15



                                            PRAYER FOR RELIEF
 1
 2          WHEREFORE, Plaintiff, on behalf of herself and members of the Class, respectfully requests
     that this Court:
 3
            a.      issue public injunctive relief, on behalf of and/or for the benefit of the general public,
 4
                    to protect and enforce important public rights and restrain conduct injurious to the
 5
                    public;
 6
            b.      determine that the claims alleged herein may be maintained as a class action and issue
 7                  an order certifying the Class as defined above;
 8          c.      appoint Plaintiff as the representative of the Class and her counsel as Class
 9                  counsel;

10          d.      award all actual, general, special, incidental, statutory, punitive, treble and
                    consequential damages to which Plaintiff and Class members are entitled;
11
            e.      award pre-judgment and post-judgment interest on such monetary relief;
12
                    award reasonable attorneys’ fees and costs; and
13
            f.      grant such further relief that this Court deems appropriate.
14
                                                JURY DEMAND
15          Plaintiff demands a jury trial on all issues so triable.
16
17
     Dated: December 19, 2019                       Respectfully submitted,
18
                                                    SHEPHERD, FINKELMAN, MILLER
19                                                  & SHAH, LLP
20
21                                            By: /s/ James C. Shah_________
                                                  James C. Shah (SBN 260435)
22                                                201 Filbert Street, Ste. 201
                                                  San Francisco, CA 94133
23                                                Telephone: (415) 429-5272
24                                                Facsimile: (866) 300-7367
                                                  Email: jshah@sfmslaw.com
25
26
27
28

                                                         14
     Case 3:19-cv-08305 Document 1 Filed 12/20/19 Page 15 of 15



                                 Michael Owens (PHV forthcoming)
 1                               EDGAR LAW FIRM LLC
 2                               2600 Grand Blvd., Ste. 400
                                 Kansas City, MO 64108
 3                               Telephone: (816) 531-0033
                                 Facsimile: (816) 531-3322
 4                               Email: MRO@edgarlawfirm.com
 5
                                 Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     15
